OPINION
SCOTT, Judge.
On September 5, 1979, the appellant entered a plea of guilty to an indictment wherein he was charged with fraudulent appropriation of an automobile in violation of TCA, § 39-4224. He received a sentence of not less than nor more than three years in the state penitentiary. He filed a petition for probation.
On October 2,1979, the probation petition was heard and overruled. On October 16, 1979, an order was entered by the trial judge allowing an appeal and directing the preparation of the transcript at state expense.
The appellant seeks review of the denial of probation. The state has responded, contending that this court has no jurisdiction to hear the appeal since a notice of appeal was not filed. We agree.
Rule 4(a) T.R.App.P., provides that a notice of appeal shall be filed within thirty days from the date of the entry of the judgment. Relying upon United States v. Robinson, 361 U.S. 220, 224, 80 S.Ct. 282, 285, 4 L.Ed.2d 259 (1960), and other cases interpreting the federal counterpart of Rule *1584,this Court has previously held that Rule 4(a), T.R.App.P., is mandatory and jurisdictional. Jeff Fields v. State, Order filed at Knoxville-January 29, 1980.
Therefore, this appeal must be dismissed.
BYERS and CORNELIUS, JJ., concur.